                                  UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                Case No. 19CR4934-GPC

                                             Plaintiff,
                 vs.
                                                                JUDG
     MICHEL EDER LOPEZ-
            V ARELA,

                                          Defendant.

                                                                       sou-111r.:-_H:" __ ;1.c:: 1: ,.1_~   i"   i'-J;:   ::,;,-..,1/1.
                                                                       6
IT APPEARING that the defendant is now entitled to be disch Y·ecl-fo·r-the-·reas0n-that+--'.cJ;'

       an indictment has been filed in another case against the defendant and the Court has
       granted the motion of the Government for dismissal of this case, without prejudice; or

 •     the Court has dismissed the case for unnecessary delay; or


 •     the Court has granted the motion of the Government for dismissal, without prejudice; or


 •     the Court has granted the motion of the defendant for a judgment of acquittal; or


 •     a jury has been waived, and the Court has found the defendant not guilty; or


 •     the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s} as charged in the Indictment/Information:
       8:1326(a),(b) - Attempted Reentry of Removed Alien (Felony)




 Dated:

                                                          United States Magistrate Judge
